Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 1 of 9 PagelD: 1

BOLAN JAHNSEN DACEY

BY: Thomas R. Walters, Esq.

Attorney ID: 035001990

830 Broad Street, Suite 4

Shrewsbury, N.J. 07702

Tel — 732-212-1200

Fax — 732-212-0404

Attorneys for Plaintiff, Canal Insurance Company

 

CANAL INSURANCE COMPANY, : UNITED STATES DISTRICT COURT
: DISTRICT OF NEW JERSEY
Plaintiff, : DOCKET NO.
Vv.
CIVIL ACTION

SIGMA FREIGHT CARRIERS INC., HARJINDER
SINGH, KAMALJIT KAUR, and interested parties,

RON ROE III-XXX, JOHN DOE I-XXX, and YYZ * COMPLAINT
CORPORATION III-XXX (Fictitious names),

Defendants.

 

Plaintiff, Canal Insurance Company (“Canal”), by and through its attorneys, Bolan
Jahnsen Dacey, and upon information and belief, hereby submits this Complaint for declaratory
judgment pursuant to 28 U.S.C. § 2201 et seq.:

THE PARTIES

1. Plaintiff Canal is an insurance company incorporated under the laws of South
Carolina which has a corporate address of 400 East Stone Ave., Greenville, South Carolina.

2. Upon information and belief, Defendants Harjinder Singh and Kamaljit Kaur are
husband and wife, who reside at 17109 Golden Spike Trail, Lathrop, CA 95330.

3. Upon information and belief, Defendant Sigma Freight Carriers Inc. (“Sigma”) is
a corporation owned by defendant Kamaljit Kaur and operated by defendants Harjinder Singh

and Kamaljit Kaur, and Sigma’s corporate residence is also at 17109 Golden Spike Trail,

Lathrop, California.
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 2 of 9 PagelD: 2

4. Defendants, Ron Roe III-XXX, John Doe I-XXX and XYZ Corporation III-XXX,
are fictitious names corresponding to persons and/or entities who may later be named in this
action if determined to be necessary parties.

JURISDICTION AND VENUE

i. This court has jurisdiction over this matter based on diversity of citizenship
pursuant to 28 U.S.C. §1332(a)(2), as plaintiff resides in North Carolina and no defendant is a
citizen of the same state as plaintiff.

2. Upon information and belief, the claims of the underlying plaintiff's estate against
these defendants, as described later in this Complaint, involve an amount in controversy in
excess of $75,000.

3. Venue is proper in this court pursuant to 28 U.S.C. § 1391 (a)(1) and (2), because
the underlying accident occurred in New Jersey, all of the alleged underlying events or omissions
occurred in New Jersey, and the defendants conducted business in New Jersey.

FACTS

1. This matter arises from a wrongful death action pending in the Middlesex County
Superior Court of New Jersey under Docket No. MID-L-006859-18 (the “Underlying Action”).
See Exhibit A—true copy of Complaint in Underlying Action.

2. The Underlying Action involves allegations that the underlying plaintiff's decedent,
Dmytro Mykulynskiy (“Mykulynskiy”), was at premises located at 2553 Route 130, Suite 3,
Cranbury, NJ, when a forklift went off the edge of a loading dock platform, landed on Mr.
Mykulynskiy, and caused his death on 11/23/2016. It is also alleged that an unspecified vehicle

was being loaded or unloaded at the dock platform, causing and/or contributing to the fall of the
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 3 of 9 PagelD: 3

forklift that struck Mykulynskiy. The counts in the Underlying Action include Wrongful Death,
Survival and Punitive Damages.

3. The Underlying Action was first reported to Canal on January 8, 2019. Defendants
Harjinder Singh and Kamaljit Kaur advised Canal that they leased the subject premises and also
sublet the premises to individuals who in turn sublet the premises to co-defendants in the
Underlying Action without defendants’ knowledge. Defendants Harjinder Singh and Kamaljit
Kaur further advised Canal that no truck owned or leased by Sigma Freight was at the New
Jersey premises at the time of the accident.

THE INSURANCE POLICY

ie Canal issued policy no. PIA08466201 to Sigma effective 04/23/2016 to

04/23/2017 (the “Policy”). A certified copy of the Policy is attached hereto as Exhibit “B”. The

Commercial Automobile Coverage provides, in relevant part, as follows:

Throughout the policy the words "you" and "your" refer to the
Named Insured shown in the Declarations. The words "we", "us"
and "our" refer to the Company providing this insurance.

Business Auto Coverage Form, CA 00 01 10 13, states in
pertinent parts:

SECTION II. LIABILITY COVERAGE
A. Coverage

We will pay all sums an “insured” legally must pay as damages
because of "bodily injury" or "property damage” to which this
insurance applies, caused by an "accident" and resulting from the
ownership, maintenance or use of a covered "auto".

We have the right and duty to defend any "insured" against a "suit"
asking for such damages or a "covered pollution cost or expense”.
However, we have no duty to defend any "insured" against a "suit"
seeking damages for “bodily injury" or "property damage" or a
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 4 of 9 PagelD: 4

"covered pollution cost or expense” to which this insurance does not
apply.

Under SECTION V — DEFINITIONS:

A. “Accident” includes continuous or repeated exposure to the same
conditions resulting in “bodily injury” or “property damage.”

B. “Auto” means:

1. A land motor vehicle, “trailer’ or semitrailer designated for travel on
public roads; or

2. Any other land vehicle that is subject to a compulsory or financial
responsibility law or other motor vehicle insurance law where it is
licensed or principally garaged.

However, “auto” does not include “mobile equipment.”

C. “Bodily injury” means bodily injury, sickness or disease sustained by
a person, including death resulting from any of these.

K. “Mobile equipment” means any of the following types of land
vehicles, including any attached machinery or equipment:

1. Bulldozers, farm machinery, forklifts and other vehicles designed for
use principally off public roads;

2. Vehicles maintained for use solely on or next to premises you own
or rent;

3. Vehicles that travel on crawler treads; ...

N. “Suit” means a civil proceeding in which:
Damages because of “bodily injury” or “property damage”, or
2. A “covered pollution cost or expense”;

to which this insurance applies, are alleged. .. .

=

Furthermore, the Policy contains provisions that limit or preclude coverage in whole or in
part, contained in the following Business Auto Coverage Form, CA 00 01 10 13,
SECTION II. LIABILITY COVERAGE, B. Exclusions:

B. Exclusions

This insurance does not apply to any of the following:
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 5 of 9 PagelD: 5

9. Operations
“Bodily injury” or “property damage” arising out of the operation
of:

a. Any equipment listed in Paragraphs 6.b. and 6.c. of the
definition of “mobile equipment”; or

b. Machinery or equipment that is on, attached to or part of a
land vehicle that would qualify under the definition of “mobile
equipment” if it were not subject to a compulsory or financial
responsibility law or other motor vehicle insurance law where
it is licensed or principally garaged.

2. The Canal Policy provides liability coverage only for accidents arising out of the
ownership, maintenance or use of a “covered auto”. The Underlying Action primarily alleges
that Sigma was negligent in: (1) its use of the premises where the accident occurred; and (2) its
use of the fork lift. These claims, because they do not arise out of the ownership, maintenance or
use of a “covered auto”, are not covered by the Canal Policy.

3. The Underlying Action also alleges that Sigma negligently operated an
unspecified tractor-trailer at the loading dock, somehow causing the forklift to fall on
Mykulynskiy. The police report does not mention a tractor-trailer, instead solely referring to a
forklift, which is deemed “mobile equipment” which is excluded under the Policy provisions
cited above. Moreover, defendants informed Canal that they did not have any autos in use at the
subject premises on the date of loss, because the premises was subletted by one or more co-

defendants in the Underlying Action.

4. In order for coverage to apply, the damages must result from the ownership,

maintenance or use of a covered auto. The Policy provides in relevant part as follows:
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 6 of 9 PagelD: 6

ITEM TWO

SCHEDULE OF COVERAGES AND COVERED AUTOS

This policy provides only those coverages where a charge is shown in the premium column below. Each of these coverag-
es will apply only to those “autos” shown as covered “autos” “Autos” are shown as covered “autos” for a particular cover-
age by the entry of one or more of the symbols from the Covered Autos Section of the Business Auto Coverage Form next

to the name of the coverage.

 

 

 

 

 

COVERAGES COVERED LIMIT PREMIUM
AUTOS*" THE MOST WE WILL PAY FOR ANY
| ONE ACCIDENT OR LOSS
LIABILITY | 7.8.9 | § 1,900,000 $

The Policy defines the Covered Autos symbols in relevant part as follows:

SECTION I - COVERED AUTOS

item Two of the Declarations shows the “autos” that are covered “autos” for each

of your coverages. The following numerical symbols entered next to a coverage

on the Declarations designate the only “autos” that are covered “autos”.

A. Description Of Covered Auto Designation Symbols

kkekek

 

7 | Specifically
| Described
“Autos”

Only those “autos” described in Item Three of the Declarations for which a
premium charge is shawn (and for Covered Autos Liability Coverage any “trailers”
you don't own while attached to any power unit described in Item Three)

 

8 | Hired “Autos”
| Only

Only those “autos” you lease, hire, rent or borrow. This does not include any “auto”
you lease, hire. rent or borrow from any of your “employees”, partners (if you are a

partnership), members (if you are a limited liability company) or members of their
households

 

9 | Non-owned
“Autos” Only

 

ek ROK

Only those “autos” you do not own, lease, hire, rent or borrow that are used in
connection with your business, This includes “autos” owned by your "employees"
partners (if you are a partnership), members (if you are a limited liability company)
or members of their households but only while used in your business or your
personal affairs

 

B. Owned Autos You Acquire After The Policy Begins

eRe

2. But, if Symbol 7 is entered next to a coverage in Item Two of the
Declarations, an “auto” you acquire will be a covered “auto” for that

coverage only if:

a. We already cover all “autos” that you own for that coverage or it
replaces an “auto” you previously owned that had that coverage;

and
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 7 of 9 PagelD: 7

b. You tell us within 30 days after you acquire it that you want us to
cover it for that coverage.

C. Certain Trailers, Mobile Equipment And Temporary Substitute Autos:

If Covered Autos Liability Coverage is provided by this Coverage
Form, the following types of vehicles are also covered "autos" for
Covered Autos Liability Coverage:

1. "Trailers" with a load capacity of 2,000 pounds or less designed
primarily for travel on public roads.

2. "Mobile equipment" while being carried or towed by a covered
“auto”.

3. Any "auto" you do not own while used with the permission of its
owner as a temporary substitute for a covered "auto" you own that
is out of service because of its:

a. Breakdown;
b. Repair;

c. Servicing;
d. "Loss"; or

e. Destruction.

by Because the tractor-trailer is unknown, if in fact a tractor-trailer was present at all,
and Sigma has denied having a tractor-trailer at the premises at the time of the accident, there is
no covered auto that could have caused the damages alleged in the Underlying Action. As such,

no coverage is owed under the Policy.

6. The Policy also includes endorsement IL 35 CW 1013, Punitive Damages
Exclusion:

This endorsement modifies insurance provided under the following:

BUSINESS AUTO COVERAGE FORM
MOTOR CARRIER COVERAGE FORM
COMMERCIAL GENERAL LIABILITY COVERAGE FORM

With respect to coverage provided by the above Coverage Forms, the
provisions of the Coverage Forms apply unless modified by this
endorsement.
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 8 of 9 PagelD: 8

The policy to which this endorsement is attached is amended by
adding the following Exclusion:

This policy does not insure against or provide indemnity for fines,
penalties, exemplary or punitive damages or any other type or kind of
judgment or award which does not compensate the party benefiting
from the award or judgment for any actual “loss” or damage sustained.

This exclusion applies regardiess of whether the damages are based
upon the “insured’s” conduct or the conduct of some other party for
whom the “insured” may be legally responsible.

If the exclusion of punitive or exemplary damages is not permitted by
the law of the state in which a claim for punitive or exemplary damages
is brought, then this exclusion shall limit those damages to the extent
permitted by law. In no event shall the total of compensatory and
punitive or exemplary damages be payable in excess of the Limit of
Insurance provided herein.

This exclusion applies to all coverages under this policy.

7% Coverage is excluded for Count 3, Punitive Damages, in the Underlying Action
Complaint because the damages sought are specifically excluded under the foregoing policy
endorsement, PUNITIVE DAMAGES EXCLUSION. The subject accident occurred in the
state of New Jersey, thus this endorsement applies as noted to “limit those damages to the extent

permitted by law.” Therefore, coverage for the punitive damages claim under the Policy is

excluded.
COUNT ONE
1. Plaintiff hereby repeats and incorporates by reference all preceding paragraphs as
if set forth herein.
2. By this action, Canal seeks a declaration that Canal Insurance Policy No.

PIA08466201, issued to Sigma for the period of 04/23/2016 to 04/23/2017, does not provide
coverage for any claims, crossclaims or third-party claims asserted in the Underlying Action.

WHEREFORE, Canal demands judgment against the defendants as follows:
Case 3:19-cv-17582-BRM-DEA Document1 Filed 09/03/19 Page 9 of 9 PagelD: 9

A. Adjudging and declaring that the Policy does not provide coverage for any claims
asserted in the Underlying Action and that Canal has no duty to either defend or
indemnify any insured for the claims asserted in the Underlying Action; and

B. Granting such other and further relief as this court deems just and proper.

BOLAN JAHNSEN DACEY
Attorneys for plain

    

 

Dated: September 3, 2019
